Motion for reargument granted and upon reargument memorandum decision dated December 19, 1986 [125 AD2d 1006] amended to read as follows:
In this proceeding to adjudicate respondent a person in need of supervision, respondent appeals from an order of adjournment, for a period of six months, in contemplation of dismissal. Because the matter was not restored to the calendar within the six-month period, the petition is deemed dismissed in the furtherance of justice (see, Family Ct Act § 749). The dismissal is manifestly in respondent’s favor (see, People v Marinoff, 98 Misc 2d 367; CPLR 5511; Family Ct Act § 1118). Since she is no longer aggrieved by the order, the appeal is moot.
The statement in Matter of Denise M. W. (122 AD2d 556), that there may be collateral legal consequences resulting from an order granting an adjournment in contemplation of dismissal, is incorrect insofar as it applies to such an order after the petition has been dismissed and there is no longer any adjudication. Absent an adjudication, there can be no legal consequences. Present — Callahan, J. P., Denman, Boomer, Green and Balio, JJ.